GOFF, Circuit Judge.
This action was instituted by tbe defendant in error, E. F. Joyce, against tbe Charleston Ice Manufacturing Company, plaintiff in error, to recover damages for tbe refusal after demand made by Joyce of that company to allow him to remove from tbe premises of tbe company his machinery, tools, derricks, and other implements used by him in bis business of boring artesian wells. Joyce claimed that be was entitled to tbe immediate possession of tbe property mentioned, which be bad placed on tbe premises of defendant fo<r tbe purpose of digging a well for it; and that defendant continued for tbe space of 36 days in its refusal to permit him to remove bis macliinery and other property, to bis great loss and injury in tbe use of the same, in tbe obstruction of his calling, and tbe enforced idleness of his employes, which wrongful acts plaintiff alleged were done by defendant with intent to injure tbe plaintiff in bis business and calling, to his damage $5,000. Tbe answer of tbe defendant below is, in effect, a general denial, though it admits tbe plaintiff’s title to tbe property, and its location on tbe premises of tbe defendant. Tbe case was twice tried before a jury. On tbe first trial a verdict was re tinned for tbe plaintiff for tbe sum of $3,233, which was, on motion of tbe defendant, set aside by tbe court, on tbe ground that tbe damages found were excessive. On tbe second trial tbe jury found for tbe plaintiff the sum of $2,500 damages, which verdict tbe court refused to set aside, and entered judgment thereon.
During tbe progress of tbe second trial defendant below objected to a question propounded a witness and to tbe introduction of certain evidence. Tbe only question before this court is, as found in tbe bill of exceptions, as follows:
*333That in ttie progress of this cans» plaintiff's attorney exhibited to Louis P. Hart, president of the defendant company, and a witness for defendant, then under cross-examination by plaintiff, a business card, as follows:
LOUIS P. HART,
Pres’t Central Ice Company.
Incorporated Under the Laws of Alabama, Controlling Ice Machines at
New Orleans, Ala.,
Mobile, Ala.,
Savannah, Ga.,
Charleston, S. O.,
Birmingham, Ala.,
Brunswick, Ga.,
Crescent City Ice Go.
Mobile Ice Co.
The Home Ice Mfg. Co.
Charleston Ice Mfg. Co.
Avondale Ice Factory.
Brunswick Ice Mfg. Co.
—The following questions being put and answers made: Question. Where were you bom? Answer. Brooklyn, New York. Q. Where have you lived? A. At the age of one year xny parents removed to Cambridge, Massachusetts. I lived there until I was 29. I am now 38. Q. Where have you lived since then? A. In the south; mostly Savannah. Q. You have been in Savannah ten years? A. Nine years. Q. Is that your business card (indicating.) A. Teg. (Mr. Lord, defendant’s attorney, objected to the last question, which objection the court overruled, and permitted plaintiff to put the question and take the answer, and to introduce the card in evidence. Thereupon, Mr. Lord then and there entered an exception,)
Tin's general indefinite objection or exception is the only one found in the record. It does not appear that there was any specific ground of objection offered to the evidence at the time the exception was taken. It is now, in this court, claimed by plaintiff in error that “the private business card of the witness should not have been allowed to be put in evidence, because clearly irrelevant, and intended and calculated to prejudice the minds of the jury.”
The rule is well established that the appellate court will only permit those matters to be assigned for error that were brought to the attention of the court below during the progress of the trial, and then passed upon. Springer v. U. S., 102 U. S. 586, 593; Wood v. Weimar, 104 U. S. 786, 795. The supreme court of the United States, in the case of Burton v. Driggs, 20 Wall 125, 133, speaking by Mr. Justice Swayne, on this subject said:
“it la a rula of law that where a party excepts to the admission of testimony lie is bound to state his objection specifically, and in a proceeding for error lie is confined to the objection so taken. If he assigns no ground of exception, the mere objection cannot avail him. Tn IXinde’s Lessee v. Long-worth, this court said: ‘As a general rule, we think the party ought to be confined in examining the admissibility of evidence to the specific objection, taken to it. The attention of the court is called to the testimony in that point of view only.’”
The necessity for this rule is so apparent, and the rule itself is so universally enforced by the courts, that further consideration of the question is not required of us. The following cases show the practice to be as we have stated, and demonstrate its wisdom and the importance of adherence to it. Camden v. Doremus, 3 How. 530; Harvey v. Tyler, 2 Wall. 328, 339; Beckwith v. Bean, 98 U. S. 266, 284; Stebbins v. Duncan, 108 U. S. 32, 2 Sup. Ct. Rep. 313; Moulor v. Insurance Co., 111 U. S. 335, 337, 4 Sup. Ct. Rep. 466; .Burley v. *334Bank, 111 U. S. 216, 4 Sup. Ct. Rep. 341; Block v. Darling, 140 U. S. 234, 11 Sup. Ct. Rep. 832; Railroad Co. v. Charless, 51 Fed. Rep. 562, 571. We think it clear that the court-below properly overruled the general objection made during the trial, as recorded in the bill of exceptions, and it is equally as clear that this court cannot, on writ of error, consider the specific objections made before it, and not presented to the court below.
There are other questions raised by the assignment of error, but they are not presented by the bill of exceptions, and, as we understand the law, and view this case, we cannot consider them. The judgment of the court below is affirmed.